Per Curiam.
This matter comes before the court upon motion of the plaintiff state of Wisconsin for default judgment. The complaint against John Stumpf alleges he was admitted to the Bar of the State of Wisconsin on March 11, 1942; that he has been guilty of a course of unprofessional conduct through his neglection of legal matters entrusted to him by his clients and through his misstatements to clients regarding the status of legal matters; that instances of such conduct are the following: An adoption matter with $75 retainer with failure to perform such work despite requests from his client and the State Bar of Wisconsin; a divorce action with $25 retainer fee and failure to commence action despite requests from his client; representation of a client on a personal injury case with no action for two years in spite of requests from his client who finally removed the matter from his office; assumption of representation for *341a dog bite claim with no action despite requests from client and from grievance and discipline authorities; representation in a divorce action, acceptance of a retainer fee and advising his client that a suit had been begun when in fact no suit has been commenced; representation in a malpractice case against another attorney with no action on the case until he believed that the statutes of limitation had run therein, and thereafter his client consulted another attorney and a settlement was made; representation of a client from an injury resulting from eating a foreign object in food with no action and with the statutes of limitation foreclosing further action despite urging of the grievance committee to act on the matter. Further, defendant has repeatedly failed to respond to requests from grievance and disciplinary authorities such as: (1) A complaint served on defendant March 10, 1972, with notice to answer in fifteen days; (2) request by Board of State Bar Commissioners to settle all matters with clients who had complaints within ninety days; and (3) requests by the Board of State Bar Commissioners for a report and to appear at the meeting of the board on November 30,1973.
Personal service of the complaint was made on the defendant by the sheriff of Milwaukee county on February 7, 1974; but the defendant has failed to answer or otherwise respond to the complaint either within twenty days after said service or up to the present time.
In view of the failure to answer the allegations in the verified complaint, which allegations we must accept as true, it is declared that John Stumpf’s license to practice law in this state is hereby suspended until the further order of this court.